Citation Nr: 1035168	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-39 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This decision, in pertinent part, denied 
service connection for hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss was 
apparent during active service or developed as a result of an 
established event, injury, or disease during active service, and 
sensorineural hearing loss was not manifested to a compensable 
degree within one year following service discharge.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active service, 
and incurrence of sensorineural hearing loss is not presumed.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159. 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in September 2007.  The letter informed the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  His service medical records 
and all relevant VA audiological records showing the state of his 
claimed hearing loss have been obtained and associated with the 
claims file.  Additionally, VA has provided the Veteran with 
examinations and obtained medical opinions.  Accordingly, the 
Board finds the available medical evidence is sufficient for an 
adequate determination, and duty to assist and notification 
provisions of the VCAA have been fulfilled.

Further, the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice to these 
matters was provided in August 2007.  The notice requirements 
pertinent to the issue on appeal have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection shall be granted to a Veteran if the Veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and an 
organic disease of the nervous system (sensorineural hearing 
loss), although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran 
does not have a hearing loss disability for VA compensation 
purposes recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria of 38 
C.F.R. § 3.385 and the evidence links the present hearing loss to 
active service.  Id. at 158.  The threshold for normal hearing is 
0 to 20 decibels.  Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 
 Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley, 5 Vet. App. at 159.

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2009). 

Factual Background

The Veteran's DD-214 reflects that he served as Basic Field 
Artillery in the Army.  

Available service treatment records are silent for any complaints 
or findings relating to hearing loss.  An August 1960 pre-
induction examination reported hearing acuity on whispered voice 
testing as 15/15 bilaterally.  Audiogram results were not 
included in the pre-induction medical examination.  An August 
1960 report of medical history noted that prior to service, the 
Veteran worked in a block yard.  

A June 1962 separation medical examination reported normal 
clinical evaluation of the ears.  It should be noted that prior 
to November 1, 1967, service departments used ASA units to record 
puretone sensitivity thresholds in audiometric measurement.  VA 
currently uses ISO (ANSI) units.  For purposes of comparison 
between the service audiometric data and more recent VA 
audiometric data, the  table below shows the ASA measurements 
recorded during the Veteran's separation audiogram, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  The 
results are recorded as follows: 


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
June 1962 
(separatio
n)
RIGHT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

LEFT
0 (15)
0 (10)
0 (10)
N/A
0 (5)

A July 1962 service treatment note, signed by the Veteran, 
certified that there was no change in his physical condition 
since his last final-type physical examination on May 31, 1962. 

An April 2004 private audiogram is of record.  It was presented 
in graph form, and was not interpreted.

During a September 2007 VA audiology examination, the VA Medical 
Center audiologist noted the Veteran's post-military service 
occupation as an office manager and sales representative for a 
concrete block and brick distributor.  

The September 2007 VA audiogram revealed pure tone thresholds, in 
decibels, as follows: 


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
A+B+C+D
+E
AVG.
RIGHT
20
35
55
50
55
48.75
LEFT
20
35
40
55
50
45

A 92 percent speech recognition score for both ears was reported 
in the September 2007 examination.  The VA Medical Center 
audiologist diagnosed the Veteran with a bilateral sensorineural 
hearing disability, according to VA regulations.  However, the 
examiner opined that the hearing disability found at the 
examination was not the result of military activity.  He reasoned 
that the Veteran's service medical records documented that the 
Veteran's hearing was clinically normal at the time of his 
separation from military service. 

In a statement submitted by the Veteran, and included with the 
November 2008 VA Form 9, the Veteran contended that his hearing 
loss was a result of his military service.  He stated that he was 
trained on the 105 Howitzer and, while assigned to an armor 
division deployed in Germany for 18 months, used the 155 
Howitzer.  He related that when firing the 155 Howitzer, he was 
within a few feet of the breech of the weapon when pulling the 
lanyard and within a few feet of the muzzle when firing from the 
Gunner's seat.  The Veteran reported that he was never offered or 
issued any hearing protection while in service and he did not 
receive hearing examinations prior to separation.  In addition, 
the Veteran submitted a September 2008 article concerning VA's 
National Center for Rehabilitative Auditory Research and Veteran 
compensation for auditory disabilities.

In a July 2007 personal hearing held at the RO, the Veteran 
stated that he did not get a physical when he was discharged.  He 
also stated that he worked for a pipeline company and, later, a 
brick company after service, but mentioned that he always wore 
earmuffs at work and around machinery.  The Veteran also reported 
that he was in the Veterans of Foreign Wars honor guard for 
funeral details, but that he wore earplugs while shooting.  

During the July 2007 hearing, the Veteran's representative also 
asserted that the Veteran did not have an examination upon his 
discharge from service.  

An August 2009 VA audiogram revealed pure tone thresholds, in 
decibels, as follows: 


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
A+B+C+D
+E
AVG.
RIGHT
15
25
55
50
55
46.25
LEFT
25
45
55
55
50
51.25

A 92 percent speech recognition score for the right ear and an 88 
percent speech recognition score for the left ear were reported 
in the August 2009 examination.  The VA Medical Center 
audiologist reported hearing loss was present; diagnosed the 
Veteran with bilateral sensorineural hearing loss that ranged 
from normal to moderately severe; and reiterated that the 
Veteran's hearing loss was found not to be connected to military 
service during the previous September 2007 VA audiology 
examination.

Analysis

The Board finds the Veteran's claimed hearing loss was not 
incurred as a result of an established event, injury, or disease 
during active service.  See 38 C.F.R. § 3.385 (2009).  Here, the 
Veteran's service treatment records did not show an auditory 
threshold of 40 decibels or greater for any of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz; nor were three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 26 decibels or 
greater.  

The May 2004 private audiogram and the September 2007 and August 
2009 VA audiograms showed the Veteran met the criteria for a 
hearing loss "disability;" however, the September 2007 VA 
audiologist opined that the Veteran's hearing loss was not a 
result of military service.  In addition, the August 2009 VA 
audiologist cited to the September 2007 VA audiologist's opinion 
that the Veteran's current hearing loss was not connected to 
military service.  Both of these opinions are evidence against 
the Veteran's claim.

Furthermore, hurting the Veteran's claim, the Veteran's first 
documented complaint of hearing loss was in his April 2007 claim, 
approximately 45 years after the Veteran's discharge from 
service.  The passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The September 2007 and August 2009 VA examiners' medical opinions 
were supported by review of the entire claims file; diagnostic 
testing and physical examination of the Veteran; and 
consideration of the passage of time itself, whereby the Veteran 
worked for pipeline and brick companies, performed honor guard 
duties which included firing weapons on funeral details, and went 
about his daily life without complaint or treatment of any 
hearing problems for more than 40 years.  Therefore, the Board 
finds that the VA medical opinions are persuasive, and the claim 
for service connection for hearing loss is denied because they 
were not shown to be caused or aggravated by military service, 
and sensorineural hearing loss was not manifested to a 
compensable degree within one year following service discharge.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the probative 
value to a medical opinion).  There is no medical evidence to 
refute these opinions.

In connection with this claim, the Board has considered the 
assertion that the Veteran and his representative have advanced 
on appeal.  They allege that the noise exposure the Veteran had 
in service has caused his current hearing loss.  During the 
Veteran's July 2009 hearing at the RO, he claimed that he was not 
provided a separation physical.  Additionally, the Veteran's 
representative asserted that service connection for hearing loss 
should be granted because the Veteran has a current hearing loss 
disability and there are no records to show that the Veteran did 
not have hearing loss when he was discharged from service.  The 
representative stated, "It's kind of hard to confirm that [the 
Veteran had no hearing loss] if he didn't have a hearing test on 
his discharge."  However, the Board has reviewed the Veteran's 
service medical records and finds evidence of a June 1962 
separation medical examination report that includes an audiogram.  
The separation audiogram did not show hearing loss.  See 38 
C.F.R. § 3.385 (2009).  In addition, the September 2007 VA 
audiologist reviewed the claims file, including the June 1962 
separation audiogram, and stated that the audiometric data from 
the separation physical showed normal hearing thresholds 
bilaterally.  Further evidence that suggests the Veteran did, in 
fact, have a separation physical included a July 1962 service 
treatment note, signed by the Veteran, which certified that there 
was no change in his physical condition since his last final-type 
physical examination on May 31, 1962.  This calls into question 
the Veteran's credibility.  Although credibility is often defined 
as determined by the demeanor of a witness, a document, such as 
the July 1962 separation physical examination report may also be 
credible evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Thus, the Board 
is persuaded by the evidence of record that the Veteran did not 
have a hearing loss disability upon discharge from service.

To the extent that the Veteran claims that his hearing loss is 
attributable to service, the Board finds that the September 2007 
and August 2009 VA examinations performed by VA audiologists 
outweigh the Veteran's assertion.  Again, both opinions were 
based upon medical principles and the evidence of record, and 
both of these audiologists have the medical expertise to provide 
such opinions pertaining to hearing loss.

For the foregoing reasons, the claim for service connection for 
bilateral hearing loss must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, in 
the absence of competent and persuasive evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


